UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


DANTE COAL COMPANY,                    
                         Petitioner,
                v.
STANLEY JONES; DIRECTOR, OFFICE OF             No. 01-1720
WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF
LABOR,
                      Respondents.
                                       
               On Petition for Review of an Order
                 of the Benefits Review Board.
                         (00-0554-BLA)

                     Argued: January 23, 2002

                      Decided: June 11, 2002

      Before WILKINSON, Chief Judge, and WILKINS and
                 GREGORY, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                           COUNSEL

ARGUED: William Steele Mattingly, JACKSON & KELLY,
P.L.L.C., Morgantown, West Virginia, for Petitioner. James Hook,
Waynesburg, Pennsylvania, for Respondents.
2                   DANTE COAL COMPANY v. JONES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Dante Coal Company appeals an order of the Benefits Review
Board ("the Board") affirming a decision of an administrative law
judge ("ALJ") awarding black lung benefits to Stanley Jones. We
vacate the order and remand for additional proceedings.

                                   I.

                                  A.

   Congress created the black lung benefits program in 1969. See
Mullins Coal Co. v. Director, OWCP, 484 U.S. 135, 138 (1987).
Part C of this program governs claims filed on or after July 1, 1973;
under this part, claims filed prior to April 1, 1980 are governed by
"interim regulations." Id. at 139 (internal quotation marks omitted).
Under these regulations, claimants with at least ten years of coal mine
employment are presumed eligible for benefits if at least one of four
elements is shown. See id. at 141-42. Once this "interim presumption"
is established, the burden shifts to the employer to prove, as is rele-
vant here, that the miner does not have pneumoconiosis, i.e., "any
chronic lung disease or impairment and its sequelae arising out of
coal mine employment," 20 C.F.R. § 718.201(a)(2) (2001). See Mul-
lins Coal, 484 U.S. at 143-44.

                                  B.

   Jones filed this black lung benefits claim in 1979. After a long
series of proceedings, the substance of which is not relevant to this
appeal, his claim was denied by an ALJ in 1997. In early 1998, Jones
filed a petition for modification, see 20 C.F.R. § 725.310 (2001), that
was denied by the district director and referred to a different ALJ. The
ALJ found a change of circumstances and awarded benefits, conclud-
                    DANTE COAL COMPANY v. JONES                        3
ing that Dante Coal did not rebut the interim presumption. The Board
subsequently affirmed.

  The record before the ALJ showed that Jones worked as a coal
miner from 1948 to 1991 and smoked one pack of cigarettes daily for
approximately forty years, until 1978. Three board-certified pulmo-
nary specialists, Drs. Roger Abrahams, James Castle, and Gregory
Fino, agreed that Jones did not have medical pneumoconiosis1 but that
he did have a moderate obstructive airway impairment with signifi-
cant reversibility through bronchodilator treatment.

   The doctors’ opinions differed on the critical issue of whether
Jones had legal pneumoconiosis ("pneumoconiosis"). Drs. Castle and
Fino opined that Jones’ impairment was caused by cigarette smoking
and had an asthmatic component; they rejected the notion that the
impairment was caused by coal dust exposure. They contended, inter
alia, that the fact that Jones’ obstruction was greater in his small air-
ways than in his large ones indicated that smoking was the cause of
the impairment. Additionally, they specifically ruled out chronic
bronchitis caused by coal dust exposure as a cause of Jones’ impair-
ment because the impairment caused by such a disease abates within
six months to a year after coal dust exposure ceases.

   Dr. Abrahams, on the other hand, concluded that Jones’ impair-
ment was the result of chronic bronchitis caused by coal dust expo-
sure. He asserted that it is impossible to rule out coal dust exposure
as a cause of obstructive airway disease in a patient who has had sig-
nificant exposure to coal dust and a long history of cigarette smoking.
He disagreed with Dr. Castle’s and Dr. Fino’s assertions that chronic
bronchitis caused by coal dust exposure resolves shortly after the
exposure ceases. He testified that sometimes industrial bronchitis
causes obstructive airway disease that remains permanently, long
after a miner retires. He also testified that small airway obstructions
can be caused by coal dust exposure and that some coal mining-
induced diseases can be reversible.
  1
   Medical pneumoconiosis is one of the many diseases included within
the legal definition of "pneumoconiosis." See Clinchfield Coal Co. v.
Fuller, 180 F.3d 622, 625 (4th Cir. 1999).
4                   DANTE COAL COMPANY v. JONES
   The ALJ credited Dr. Abrahams’ opinion that Jones had pneumo-
coniosis over the other two doctors’ contrary opinions. In so doing,
the ALJ noted that "the basis of [Dr. Castle and Dr. Fino’s finding]
that [Jones] does not have . . . a coal dust related pulmonary disease[ ]
is their view that industrial bronchitis disappears within one year after
coal dust exposure ceases." J.A. 293. The ALJ concluded that this
view was at odds with the established principles "that pneumoconiosis
is a progressive and irreversible disease, and that industrial bronchitis
caused by coal dust exposure can progress even in the absence of con-
tinuing dust exposure." Id. (citation omitted). Accordingly, the ALJ
ruled that Dante Coal had failed to rebut the interim presumption that
Jones was entitled to benefits.

                                   II.

   In reviewing black lung claims, this court stands in the shoes of the
Board in determining whether substantial evidence supports the ALJ’s
decision. See Dehue Coal Co. v. Ballard, 65 F.3d 1189, 1193 (4th Cir.
1995). In making this determination, this court must address whether
all relevant evidence has been analyzed and whether the ALJ suffi-
ciently explained his reasons for choosing to credit certain evidence.
See Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th
Cir. 1997). Dante Coal contends that the ALJ erred in relying on the
conclusion that pneumoconiosis is a progressive and irreversible dis-
ease to credit Dr. Abrahams’ opinion that Jones suffered from pneu-
moconiosis over Dr. Castle’s and Dr. Fino’s contrary opinions. We
agree.2

   Even if accepted as true, the proposition that all diseases constitut-
ing pneumoconiosis are necessarily progressive and irreversible
would undercut only one of the arguments offered by Drs. Castle and
Fino for their conclusion that Jones’ obstructive airway disease is not
coal dust related. It would not dispose, for example, of their opinion
that Jones’ small airway obstructions demonstrate that his condition
was not caused by coal dust exposure. Nor would acceptance of the
proposition damage Dr. Castle’s and Dr. Fino’s credibility to any
greater extent than it would damage that of Dr. Abrahams, who also
    2
  Because we vacate the award on this basis, we do not address Dante
Coal’s remaining arguments.
                    DANTE COAL COMPANY v. JONES                         5
testified that coal dust-induced lung diseases can be reversible.
Accordingly, even assuming that the ALJ correctly concluded that
pneumoconiosis is necessarily progressive and irreversible, that con-
clusion was not a valid basis for crediting Dr. Abrahams’ opinion that
Jones suffered from pneumoconiosis over Dr. Castle’s and Dr. Fino’s
contrary views.3 We therefore vacate the Board’s order affirming the
ALJ’s award and remand to the Board for further remand to the ALJ
so that he may properly weigh the relevant evidence.

                                         VACATED AND REMANDED
  3
    Moreover, considering that all three doctors noted significant revers-
ibility in Jones’ impairment, a conclusion that pneumoconiosis is never
reversible would be of little assistance to Jones.